DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/236,635 application filed April 21, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and have been fully considered.

Claim Objections
Claim 2 is objected to because of the following informalities: Each claim begins with a capital letter and ends with a period.  See MPEP 608.01(m).  Claim 2 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "the unsaturated fatty alcohol" in line 2 of each.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the fatty alcohol mixture" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a method for reducing one or more of pour point, viscosity, yield stress and/or wax deposition of a hydrocarbon oil comprising the step of adding at least one wax inhibitor for hydrocarbon oils comprising…”  It is not clear what the at least one wax inhibitor is being added to.  Therefore, the metes and bounds of the claimed invention cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 actually broadens claim 1 from which is depends because it recites “the unsaturated fatty alcohol is selected from the group consisting of myristoleyl alcohol…,” which oil is a C14 unsaturated alcohol while claim 1 recites that the unsaturated alcohols are C16-C24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-9, 13-17, and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: One of the nearest prior art references appears to be Siggelkow et al (CA 2,593,930), which discloses “[s]uitable comb polymers are, for example, esterified copolymers of ethylenically unsaturated dicarboxylic acids such as maleic acid or fumaric acid or their reactive derivatives with other ethylenically unsaturated monomers such as olefins or vinyl esters. Particularly suitable olefins are -olefins having from 10 to 24 carbon atoms, for example 1-decene, 1-dodecene, 1-tetradecene, 1-hexadecene, 1-octadecene and mixtures thereof. Suitable comonomers are also longer-chain olefins based on oligomerized C2-C6-olefins, for example poly(isobutylene) having a high proportion of terminal double bonds. Particularly preferred copolymers are those of maleic acid or maleic anhydride and/or fumaric acid with hexadecene, octadecene and with mixtures of these olefins…Typically, these copolymers are esterified to an extent of at least 50% with alcohols having from 10 to 24 carbon atoms, for example having from 12 to 18 carbon atoms.  Suitable alcohols include n-decan-1-ol, n-dodecan-1-ol, n-tetradecan-1-ol, n-hexadecan-1-ol, n-octadecan-1-ol, n-eicosan-1-ol and mixtures thereof.  Particular preference is given to n-tetradecan-l-ol, n-hexadecan-l-ol and mixtures thereof” page 15, line 25 to page 16, line 18].  Siggelkow et al fails to teach “…at least one -olefin having at least 18 carbon atoms, whereof at least 3 mol % of the at least one -olefin has 30 or more carbon atoms…”  Siggelkow et al also fails to disclose the 3 to 30 mol % unsaturated alcohols having 16 to 24 carbon atoms used in the esterification.  The alcohols disclosed by Siggelkow et al are saturated alcohols [see citation above].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
November 18, 2022